Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 23 December 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir,
                            New Windsor 23d Decr 1780
                        
                        I have been honoured with your Excellency’s favors of the 8th Instt from Newport and 13th from Boston—I am
                            obliged by your communication of the Letter from the commanding Officer at St Domingo but cannot help being anxious for
                            the Safety of Monsr Monteiuls Squadron.
                        The intelligence brought by the Vessel from Nantes to Boston is very interesting I am in hopes that the Captn
                            has good grounds for what he has reported—The change in the French marine department may I believe be depended upon as it
                            comes by a vessel lately arrived at Philadelphia.
                        Should the Second division of your Excellencys Army arrive in the course of the Winter I can think of no
                            position which will better answer our general views than the Towns in Connecticut wch you have pitched upon for their
                            Quarters.
                        The Baron Viominet Vioménil has acquainted with the sudden death
                            of the Chevr De Ternay—an event which I extremely regret. His loss however will be the less felt as the Baron informs me
                            that his successor, the Chevr Destouches is an Officer of approved reputation.
                        If your Excellency’s tour to Boston was solely with a view to improvement, perhaps it is to our advantage
                            that you will have found few traces of works hastily thrown up by very inexperienced Soldiers, and which were they
                            standing would only serve to betray our ignorance of Military matters at that time of day.
                        A detachment has embarked at New York but had not Sailed when I last heard from that place—a change has
                            happened in the Troops—The Grenadiers & light Infantry after having prepared for Embarkation were countermanded
                            and other Corps and drafts to the amt it is said of Twenty five hundred men are on board in lieu of them. I have the honor
                            to be with great respect and personal attachmt Yr Excellency’s Most Obt & Hble Sert
                        
                            Go: Washington
                        
                    